Case 7:19-cr-00522-VB Document 25 Filed 09/03/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

woncenene X
UNITED STATES OF AMERICA
-against-
19 CR 522 (VB)
Robert Stephens
Defendant.
ones x

 

ORDER ACCEPTING PLEA ALLOCUTION
The Court has reviewed the transcript of the guilty plea allocution in the above-entitled
case, the charging papers, and all other pertinent parts of the record. The Report and
Recommendation of the Honorable Judith C. McCarthy, United States Magistrate Judge, dated
July 17, 2019 , is approved and accepted.
The Clerk of the Court is directed to enter the plea.
Dated gure 7(2|20 (4

White Plains, NY
SO ORDERED,

(wk

Vincent L, Briccetti
United States District Judge

 
